*787ON MOTION TO DISMISS
MANN, Judge.
All that the record before us shows is that the Public Defender for the Sixth Circuit filed in the trial court a motion to withdraw, which was granted. The appellant filed a motion to reinstate the Public Defender, which was denied. The Attorney General has filed a motion to dismiss for failure to prosecute the appeal. It seems too much to expect the appellant without assistance of counsel to prepare and file assignments of error and directions to the clerk. Whether there is arguable merit in the appeal is a question which must be determined on more than we now have. Accordingly, we deny the motion to dismiss and request that the Public Defender for the Twelfth Circuit, who has been authorized by law to handle appeals within this district, represent him.
HOBSON, A. C. J., and McNULTY, J., concur.